149 F.3d 1189
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Daniel Ross SCHAEFFER, Appellant.
No. 97-4299.
United States Court of Appeals, Eighth Circuit.
Submitted: May 13, 1998.Filed: May 21, 1998.

Appeal from the United States District Court for the District of South Dakota.
Before ARNOLD, GIBSON, and FAGG, Circuit Judge.
PER CURIAM.


1
Daniel Ross Schaeffer was convicted of conspiracy to distribute methamphetamine.  Schaeffer now appeals claiming (1) the district court committed error in refusing to suppress incriminating evidence seized during postarrest and inventory searches of his motor vehicle, (2) the district court committed error in admitting certain evidence, (3) the district court committed error in refusing to give Schaeffer's proposed entrapment and mistake of fact instructions, and (4) the Government produced insufficient evidence to support the jury's verdict.  Schaeffer also raises several arguments about his sentence.  After a review of the record and the parties' submissions and oral argument, we conclude the district court correctly resolved each of Schaeffer's claims.  Because the appeal involves the straightforward application of settled principles of law, a discussion of the issues will serve no useful purpose.  We are satisfied that no error of law appears and that none of the district court's sentence-related findings are clearly erroneous.  We thus affirm Schaeffer's conviction and sentence.  See 8th Cir.  R. 47B.


2
A true copy.